Citation Nr: 1811421	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  17-67 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1949 to June 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Throughout the appeal period, audiometric examinations correspond to at worst Level I hearing loss in his right ear and Level I hearing loss in his left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's bilateral hearing loss disability have not been met.  See 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Hearing loss disability 

By way of history, the Veteran was originally granted service connection for hearing loss disability, effective November 16, 2007 and evaluated as noncompensable in the July 2008 RO rating decision.  

The current appeal arises from the Veteran's July 2017 claim for increase which was denied in the September 2017 RO rating decision.  

The Rating Schedule, 38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Scores are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz ), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).

The average puretone hearing loss on a VA contract examination in August 2017 was 41.25 decibels in the right ear and 38.75 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 94 percent in the right ear and 90 percent in the left.  No exceptional pattern of hearing loss was shown.  The functional impact of the condition, as reported by the Veteran, was that he sometimes asked others to speak louder when everyone else was able to hear.  The examiner commented that there was no change in the established diagnosis.  

Pursuant to 38 C.F.R. § 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score received a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent rating under DC 6100.  Therefore, a compensable rating is not warranted based on these results.

There are no treatment records showing the Veteran's puretone thresholds or speech recognition scores in accordance with the Maryland CNC Test.

In sum, the competent medical evidence of record fails to support a compensable rating at any time during the appeal period.  The Board acknowledges the Veteran's contentions that his hearing loss disability is worse than is reflected by the currently assigned disability ratings and his reports of functional impairment such as difficulty hearing and asking others to speak louder.  However, as discussed above, the rating of a hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345.

ORDER

Entitlement to a compensable rating for bilateral hearing loss disability is not warranted. 







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


